DETAILED ACTION
Status of the Claims
	Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57, 97, 103 and 105 and 108-115 are pending in the instant application. Claims 114-15 are new claims. Claims 97, 103 and 105 have been withdrawn based upon Restriction/Election. Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-115 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 05/29/2017, the filing date of the EPO document 17173240.7.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2, 4, 8-9, 14-15, 26, 34, 48, 55, 57 and 108-112 are rejected under 35 U.S.C. 103 as being unpatentable over DESHMUKH (US 2013/0022654; published January, 2013) in view of Vosburg et al. (“A comparison among tapentadol tamper-resistant formulations (TRF) and OxyContin® (non-TRF) in prescription opioid abusers,” 2013; Society for the Study of Addiction; Addiction, Vol. 108, pp. 1095-1106); MUHURI (2009/0155357; published June, 2009); HABIB (2008/0311205; published December, 2008); STAFFORD (“überzogene feste Formen”, English title: “Coated Solid Forms”, Verglag, 1991, pp. 347-368)1; and Borquest et al. (“Simulation of the release from multiparticulate systems validated by single pellet and dose release experiments,” ELSEVIER, 2004, Journal of Controlled Release, Vol. 97, pp. 453-465)2.
Applicants Claims
	Applicant claims an oral pharmaceutical dosage form comprising a plurality of coated particles, wherein said coated particles comprise a core which comprises a Tapentadol component, wherein the core is coated with a controlled release coating comprising a controlled release coating material, wherein the controlled release coating material has a weight, relative to the total weight of the coated particles, within the range of 13.0±3.0 wt.-%, wherein the controlled release coating material comprises a lubricant component and a polymer component, wherein the polymer component comprises one or more cellulose ethers and/or one or more acrylates, wherein a total content of lubricant and polymer content is at least 80 wt.-% relative to the total weight of the controlled release coating, wherein the polymer component and the lubricant component are present in the controlled release coating in a relative weight ratio of polymer component: lubricant component of at least 2.0:1.0, wherein the lubricant is present in the controlled release coating in an amount of at least 15 wt.-% relative to the total weight of the controlled release coating, and wherein
under in vitro conditions the pharmaceutical dosage form provides controlled release of the Tapentadol component.
	Applicants have elected the following species in the reply filed 08/26/2019: (a) a species of controlled release coating material with specificity to (i) the lubricant is magnesium stearate; and (ii) the polymer is ethylcellulose; and (b) a species of tamper resistant coating material providing resistance against ethanolic dose dumping is an inner layer based upon sodium alginate (claim 80) and an outer layer based on acrylate (Eudragit L 30 D 55; claim 81). Claims 80 and 81 have been canceled by Applicants and instant claim 1 recites items (i) and/or (ii), thus item (a) is particularly addressed herein with respect to the combination of (i) magnesium stearate (lubricant component) and (ii) ethylcellulose (polymer component). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DESHMUKH teaches controlled release tapentadol administered once daily maintaining serum levels of tapentadol for at least 17 hours (see whole document). DESHMUKH teaches that embodiments of the tapentadol compositions include powder, particles, pellets, microspheres and capsules, among others ([0031]-[0032]). And expressly teaches that “Composition includes, […], pellets, […]. In some aspects, powders, pellets, and granules may be coated with a suitable polymer or a conventional coating material to achieve, for example, greater stability in the gastrointestinal tract, or to achieve the desired rate of release.” ([0030]). DESHMUKH teaches controlled release pharmaceutical compositions of tapentadol (title), and particularly that:
[0041] Release controlling agents are defined as hydrophilic or hydrophobic agents, which can be polymeric or non-polymeric and which are capable of controlling the rate or release of the active agent(s). The release controlling agents may be natural, semi-synthetic and synthetic agents or mixtures thereof. The release controlling agent can be used from about 1 to about 70% of the total composition. [emphasis added]
[0042] The hydrophobic release controlling agents comprises but are not limited to hydrogenated vegetable oil, but other suitable agents include purified grades of beeswax; fatty acids; long chain fatty alcohols, such as cetyl alcohol, myristyl alcohol, and stearyl alcohol; glycerides such as glyceryl esters of fatty acids like glyceryl monostearate, glyceryl distearate, glyceryl esters of hydrogenated castor oil and the like; oils such as mineral oil and the like, or acetylated glycerides; ethyl cellulose, stearic acid, paraffin, carnauba wax, talc; and the stearate salt(s) such as calcium, magnesium, zinc and other materials known to the person skilled in the art. [emphasis added]
A teaching that clearly points out ethyl cellulose and stearic acid salts such as magnesium stearate as a species of hydrophobic release controlling agent (instant claim 1, item-(i) lubricant is magnesium stearate & polymer component is ethylcellulose; instant claims 2-4, 8). DESHMUKH teaches that the “Delay release of active ingredient can also be achieved by coating the powder, granules, pellets […] with the release delaying agents.” ([0062]).
	DESHMUKH teaches a delayed release coating layer including the active Tapentadol, hydroxypropyl methylcellulose in a ratio of greater that 2.0:1.0 (alternative: ethylcellulose, [0063]), and magnesium stearate  ([0079]; Examples 1-8, Table: “Delayed Controlled Release component”).
	As noted above, DESHMUKH teaches the release controlling agent can be used from about 1 to about 70% of the total composition ([0041]), and also teaches Example 12 including a coating layer having a 1-15 % wt. gain ([0095]), which more narrowly overlaps with Applicants claimed 13 ±3.0 wt. % coating layer (instant claim 108, lines 3-7).
	DESHMUKH teaches filled capsules essentially consisting of the capsule and coated particles ([0100])(instant claims 55 & 57).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DESHMUKH is that DESHMUKH does not expressly teach abuse resistant formulations.
	Vosburg et al. suggests “Employing taper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER.” [emphasis added] (see whole document, particularly the abstract: Conclusion).
	MUHURI teaches alcohol resistant oral dosage forms having the feature of avoiding alcohol dose dumping (see whole document). MUHURI teaches “Non-limiting examples of alcohol insoluble coatings and water insoluble coatings are provided in Table 1, and include combinations of such coatings […]” (see Table 1, including magnesium stearate) (instant claim 111). And teaches especially preferred alcohol insoluble coatings include ethylcellulose, among others ([0013]). MUHURI further teaches that the coatings can be applied in the range of 1 to 30% weight gain, including about 5-800 microns thick coatings ([0015]-[0016]) (instant claims 10, 42 & 48). MUHURI further teaches in Table 1, a “List of ingredients that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” including the name of the ingredient, the solubility in (1) water and (2) alcohol, as well as specific comments. Thus, MUHURI teaches magnesium stearate as an ingredient “that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” And particularly teaches that magnesium stearate is insoluble in both water and alcohol but should be used with a binder when coating (comments). MURHURI teaches binders including cellulose derivatives but does not teach ethylcellulose as a binder, however, DESHMUKH ([0063]) and HABIB ([0160]) each teach binders include ethylcellulose. Thus, a closer examination of the teaching of MUHURI in combination with DESHMUKH and HABIB, is further suggestive of a combination of magnesium stearate and ethylcellulose as a binder for preventing alcohol dose dumping in a pharmaceutical dosage form taken with alcohol.
	HABIB teaches abuse resistant drug formulations including an active susceptible to abuse, and coated particles including a fat/wax having improved controlled release and resistance to crushing (see whole document, particularly the abstract). HABIB further teaches coated particles having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9). HABIB teaches the coating in Example 1 includes 50.0% w/w oxycodone granules, and a coating containing 33.3% w/w ethylcellulose and 16.7% w/w magnesium stearate:

    PNG
    media_image1.png
    238
    637
    media_image1.png
    Greyscale

(p. 18). Thus teaching ethylcellulose: magnesium stearate a weight ratio of 2:1, the total content of lubricant (magnesium stearate) and polymer (ethylcellulose) is at least 80 wt. % relative to the total weight of the controlled release coating, and wherein the lubricant is present in in amount of at least 15 wt. % relative to the total weight of the controlled release coating (instant claims 108-110).
	Regarding the thickness of the coating layer (i.e. “a controlled release coating material, wherein the controlled release coating material has a weight, relative to the total weight of the coated particles, within the range of 13.0±3.0 wt.-%”), while DESHMUKH teaches the release controlling agent can be used from about 1 to about 70% of the total composition ([0041]), and also teaches Example 12 including a coating layer having a 1-15 % wt. gain ([0095]), which more narrowly overlaps with Applicants claimed 13 ±3.0 wt. % coating layer, in the art pertaining to pharmaceutical dosage forms, it would have been prima facie obvious to vary and optimize the coating thickness based on the desired rate of release (DESHMUKH: [0030]). For example, STAFFORD teaches release from film coated pellets (i.e. particle diameters ~250-2500 µm -- p. 348, Table 8.7) depends on four factors including (1) the film former used, (2) other components in the film coating, (3) the amount of film applied (film thickness), and (4) the application technology used (film structure) (p. 356, §3.5). And regarding the film thickness, STAFFORD teaches that “The film thickness of the coatings plays a very decisive role in all classes of film former.” And that “In the case of release-controlling coatings […] the release of the active substance can also be controlled through the film thickness (figure 8.49).” (p. 362, §3.5.5). Thus, it would have been prima facie obvious to adjust and optimize the release from a controlled-release coated pellet by varying the thickness of the controlled release coating material used.
	Furthermore, Borquest et al. teaches simulation of the release from multiparticulate system validated by a single pellet and dose release experiments clearly demonstrating that a multiparticulate pellet dosage form release can be optimized by computer simulation (see whole document). Particularly Borquest et al. teaches that “The model derived in this work results in a set of coupled ordinary differential equations. These are solved numerically, using a 5th order implicit ODEsolver. Parameter estimation is performed with a Gauss-Newton method, minimizing the residual sum of squares.” (p. 455, §2.4). And that “The model for predicting dose-release profiles could be of great value in optimising the performance of an existing formulation, as well as in the development of a new controlled-release pharmaceutical.” (last sentence of abstract). In view of the teachings of Borquest et al. it is clear that one of ordinary skill could have could have optimized the dose profile of a multiparticulate controlled release dosage form by (computer) simulation thereby simplifying said optimization.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tapentadol ER formulations of DESHMUKH, as suggested by Vosburg et al. that tamper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER, which tamper resistant technology is taught by MUHURI and HABIB, and to optimize the release from a controlled release multi-pellet formulation of Tapentadol per the teachings of Borquest et al. and/or STAFFORD.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over DESHMUKH in view of Vosburg et al.; MUHURI; HABIB; STAFFORD; and Borquest et al. as applied to claims 2, 4, 8-9, 14-15, 26, 34, 48, 55, 57 and 108-112 above, and further in view of Traynor et al. (“Influence of Alcohol on the Release of Tramadol from 24-h Controlled-Release Formulations During In vitro Dissolution Experiments,” 2008; Informa healthcare; Drug Development and Industrial Pharmacy, Vol. 34, pp. 885-889).
Applicants Claims
	Applicant claims an oral pharmaceutical dosage form comprising a plurality of coated particles, wherein said coated particles comprise a core which comprises a Tapentadol component, wherein the core is coated with a controlled release coating comprising a controlled release coating material, as discussed above.
	Applicants further claim the dosage form according to claim 108, which provides an in vitro release profile measured with the paddle method according to Ph. Eur. at 50 rpm in 500 mL phosphate buffer pH 6.8 and 37 °C, such that after 120 minutes 35 ±30 wt. %; after 240 minutes 65 ±30 wt. %; after 360 minutes 76 ±14 wt. %; and after 720 minutes 89 ±11 wt. %; of the Tapentadol component that was originally contained in the pharmaceutical dosage form have been released (instant claim 113).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DESHMUKH teaches controlled release tapentadol administered once daily maintaining serum levels of tapentadol for at least 17 hours, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DESHMUKH is that DESHMUKH does not expressly teach abuse resistant formulations.
	Vosburg et al. suggests “Employing taper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER.” [emphasis added] (see whole document, particularly the abstract: Conclusion).
	MUHURI teaches alcohol resistant oral dosage forms having the feature of avoiding alcohol dose dumping, as discussed above and incorporated herein by reference.
	HABIB teaches abuse resistant drug formulations including an active susceptible to abuse, and coated particles including a fat/wax having improved controlled release and resistance to crushing, as discussed above and incorporated herein by reference.
	The examiner notes that claim 108 has been amended to remove the previously recited in vitro release profile as determined using the basket method according to Ph. Eur. at 100 rpm in 900 mL 0.1 N HCl (i.e. artificial gastric juice), however the release profile is a measured release of the active over time and clearly results from the structure of the dosage form, and in the instant case the controlled release coating layer. The amended claim is substantially identical to the previously presented claim and therefore the release profile using another protocol (i.e. “with the paddle method according to Ph. Eur.at 50 rpm in 500 mL phosphate buffer pH 6.8 and 37 °C” per instant claim 113, lines 1-3) would have also likely been the same. Accordingly, the examiner repeats that “Regarding the release profile now claimed, the examiner first notes that this release profile is extremely broad in the context of an extended release formulation. For example, DESHMUKH provides release data for Examples 20 and 21 including time points of 60 minutes and 120 minutes, among others. At 60 minutes Example 20 released 20.7 % of tapentadol in 0.1 N HCl (i.e. artificial gastric juice) and Example 21 released 20.4 % of tapentadol in 0.1 N HCl; and at 120 minutes Example 20 released 33.7 % of tapentadol and Example 21 released 30.0 % tapentadol ([0111]). And these examples both meet the claimed release profile (i.e. after 60 minutes 15±10 wt.-% tapentadol released, and after 120 minutes 50±30 wt.-% tapentadol released. The coatings include HPMC:magnesium stearate in a ratio of at least 2.0:1.0. Additionally, HABIB which discloses coated particles of oxycodone granules having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9), discloses the release profile as follows:

    PNG
    media_image2.png
    693
    1034
    media_image2.png
    Greyscale

which show the release of uncrushed, coated particles in 0.1 N HCl (i.e. artificial gastric juice) showing a release in the range of 20-35% at 1 hr. (i.e. 60 minutes), 30-50% after 2 hrs. (i.e. 120 minutes), 60-80% after 4 hrs. (i.e. 240 minutes), and 80-90% after 8 hrs. (i.e. 480 minutes). They do not include Applicant claimed time points of 360 minutes (i.e. 6 hrs.) or 720 minutes (i.e. 12 hrs.), however the disclosed data points clearly fall within the recited data points such that the release profile is identical or substantially identical the claimed release profile, and is therefore considered prima facie obvious over the cited combination of references. The examiner further argues that it is clearly within the ordinary skill in the art to which the invention pertains to adjust the amounts of rate controlling components, such as ethyl cellulose and magnesium stearate, to achieve the desired release profile. In the instant case Applicant claim a Tapentadol extended release formulation which is also suggested by DESHMUKH and suggested by the secondary references as having a the claimed coating layer. The examiner further argues that given the drug and dosage formulation (i.e. extended release tapentadol formulation) are the same as suggested by the combination of prior art the release profile would also have been prima facie obvious based on use of the same drug (Tapentadol) in the same formulation (i.e. extended release tapentadol formulation).”
	Traynor et al. teaches the influence of alcohol on the release of Tramadol (a centrally acting opioid receptor agonist analgesic)3 from 24-h controlled release formulations during in vitro dissolution experiments (see whole document), as specifically teaches release from T-long® capsules (hard gelatin capsules containing controlled-release film-coated tramadol pellets, coated using Eudragit® NE30D; p. 886, col. 14th paragraph):

    PNG
    media_image3.png
    486
    697
    media_image3.png
    Greyscale

(p. 888, Figure 1(C)). Noting that release in buffer pH 6.8 (bottom curve - diamond symbols) at 2 hours (120 min) is ~20% which is 35±30 wt.-%; and at 4 hours (240 min) is 46.78 (p. 889, Table 2) which is 65±30 wt.-%. There is no data point at 6 h (360 min) but the data curve indicates that it would be ~60% which is ~76±30 wt.-%; and at 12 hours (720 min) release of Tramadol is ~80% which is 89±11 wt.-%.  Accordingly, the release profile claimed in new claim 113 would have been prima facie obvious in view of the disclosure of Traynor et al. teaching a similar drug, Tramadol, having a release profile within the scope of the claimed release profile.

	Claims 108 and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over BARTHOLOMAEUS (US 2005/0058706; published March, 2005) in view of Vosburg et al.; MUHURI; HABIB; STAFFORD; and Borquest et al. as applied to claims 2, 4, 8-9, 14-15, 26, 34, 48, 55, 57 and 108-112 above, and further in view of Traynor et al. (“Influence of Alcohol on the Release of Tramadol from 24-h Controlled-Release Formulations During In vitro Dissolution Experiments,” 2008; Informa healthcare; Drug Development and Industrial Pharmacy, Vol. 34, pp. 885-889).
Applicants Claims
	Applicant claims an oral pharmaceutical dosage form comprising a plurality of coated particles, wherein said coated particles comprise a core which comprises a Tapentadol component, wherein the core is coated with a controlled release coating comprising a controlled release coating material, wherein the controlled release coating material has a weight, relative to the total weight of the coated particles, within the range of 13.0±3.0 wt.-%, wherein the controlled release coating material comprises a lubricant component and a polymer component, wherein the polymer component comprises one or more cellulose ethers and/or one or more acrylates, wherein a total content of lubricant and polymer content is at least 80 wt.-% relative to the total weight of the controlled release coating, wherein the polymer component and the lubricant component are present in the controlled release coating in a relative weight ratio of polymer component: lubricant component of at least 2.0:1.0, wherein the lubricant is present in the controlled release coating in an amount of at least 15 wt.-% relative to the total weight of the controlled release coating, and wherein
under in vitro conditions the pharmaceutical dosage form provides controlled release of the Tapentadol component.
	Applicants have elected the following species in the reply filed 08/26/2019: (a) a species of controlled release coating material with specificity to (i) the lubricant is magnesium stearate; and (ii) the polymer is ethylcellulose; and (b) a species of tamper resistant coating material providing resistance against ethanolic dose dumping is an inner layer based upon sodium alginate (claim 80) and an outer layer based on acrylate (Eudragit L 30 D 55; claim 81). Claims 80 and 81 have been canceled by Applicants and instant claim 1 recites items (i) and/or (ii), thus item (a) is particularly addressed herein with respect to the combination of (i) magnesium stearate (lubricant component) and (ii) ethylcellulose (polymer component). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BARTHOLOMAEUS teaches delayed/slow release pharmaceutical formulations containing 3-(3-dimethylamino-1-ethyl-3-methyl-propyl)phenol (i.e. Tapentadol) in a hydrophilic or hydrophobic matrix, and having a release profile that includes release of 10-75 wt.% after 2-hours, 15-82 wt.% after 3-hours, 30-97 wt.% after 6 hours, and more than 50 wt.% after 12-hours, the release being independent of pH (see whole document, particularly the title, abstract; [0007]-[0008], [0011]-[0014] & [0031])(instant claim 113).
	BARTHOLOMAEUS teaches that: “It is particularly surprising that the formulation according to the invention not only ensures long-lasting therapeutic efficacy over a relatively long period ( at least 12 hours) due to the slow release of the active ingredient, but at the same time allows the active ingredient to start flowing rapidly in the plasma when the pharmaceutical composition is first administered, leading to a rapid onset of pain relief in the patient. Therefore, the pain suffered by a patient can rapidly be alleviated when the formulation according to the invention is administered without the analgesic action quickly fading again. The formulation according to the invention therefore combines properties of a formulation with immediate release of active ingredient-rapid pain relief due to adequately high concentration of active ingredient just after administration of the pharmaceutical composition-with properties of a formulation having slow release-long-lasting analgesic action due to maintenance of an adequately high level of active ingredient over a prolonged time. By taking the analgesic in the formulation according to the invention, the patient can effectively combat his pain acutely and, at the same time, treat it effectively over a prolonged period without further measures and merely by regular administration at 12 (or 24) hourly intervals.” ([0018]).
	BARTHOLOMAEUS teaches “Compositions according to the invention which have a tmax value in the in vivo plasma concentration/time graph of between 2 and 10 hours, in particular between 3.5 and 6 hours and more particularly preferably between 4 and 5.5 hours after oral administration of the composition, i.e. compositions which yield peak plasma levels during said periods, are also preferred.” ([0005])(instant claims 114 & 115).
	While, BARTHOLOMAEUS is mainly directed at sustained release matrix formulations such as matrix tablets, they make clear that “Granules, spheroids, pellets or microcapsules which are poured into sachets or capsules or may be compressed to disintegrating tablets are also possible within the scope of the invention.” ([0038])(instant claim 108, plurality of particles). And that: “Instead of a slow release matrix in the slow release pharmaceutical formulation, it is also possible to use a normal release matrix with a coating which retards release of the active ingredient. For example, the active ingredient can be contained in a conventional matrix of microcrystalline cellulose and optionally further pharmaceutical auxiliaries such as binders, fillers, glidants, lubricants and flow regulators, which are covered or coated with a material controlling the slow release of the active ingredient in an aqueous medium. Suitable coating agents include, for example, water-insoluble waxes and polymers such as polymethacrylates (Eudragit or the like) or water-insoluble celluloses, in particular ethyl cellulose.” [emphasis added]([0040])(instant claim 108, “a plurality of coated particles”; ethyl cellulose coating).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BARTHOLOMAEUS is that BARTHOLOMAEUS does not expressly teach abuse resistant formulations including an embodiment that is a particle (Granules, spheroids, pellets or microcapsules) coated with  ethyl cellulose and a water-insoluble wax that is magnesium stearate.
	Vosburg et al. suggests “Employing taper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER.” [emphasis added] (see whole document, particularly the abstract: Conclusion).
	MUHURI teaches alcohol resistant oral dosage forms having the feature of avoiding alcohol dose dumping (see whole document). MUHURI teaches “Non-limiting examples of alcohol insoluble coatings and water insoluble coatings are provided in Table 1, and include combinations of such coatings […]” (see Table 1, including magnesium stearate) (instant claim 111). And teaches especially preferred alcohol insoluble coatings include ethylcellulose, among others ([0013]). MUHURI further teaches that the coatings can be applied in the range of 1 to 30% weight gain, including about 5-800 microns thick coatings ([0015]-[0016]) (instant claims 10, 42 & 48). MUHURI further teaches in Table 1, a “List of ingredients that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” including the name of the ingredient, the solubility in (1) water and (2) alcohol, as well as specific comments. Thus, MUHURI teaches magnesium stearate as an ingredient “that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” And particularly teaches that magnesium stearate is insoluble in both water and alcohol but should be used with a binder when coating (comments). MURHURI teaches binders including cellulose derivatives but does not teach ethylcellulose as a binder, however, BARTHOLOMAEUS ([0063]) and HABIB ([0160]) each teach binders include ethylcellulose. Thus, a closer examination of the teaching of MUHURI in combination with BARTHOLOMAEUS and HABIB, is further suggestive of a combination of magnesium stearate and ethylcellulose as a binder for preventing alcohol dose dumping in a pharmaceutical dosage form taken with alcohol.
	HABIB teaches abuse resistant drug formulations including an active susceptible to abuse, and coated particles including a fat/wax having improved controlled release and resistance to crushing (see whole document, particularly the abstract). HABIB further teaches coated particles having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9). HABIB teaches the coating in Example 1 includes 50.0% w/w oxycodone granules, and a coating containing 33.3% w/w ethylcellulose and 16.7% w/w magnesium stearate:

    PNG
    media_image1.png
    238
    637
    media_image1.png
    Greyscale

(p. 18). Additionally, HABIB clearly teaches examples with 10 wt.% ethylcellulose (EC) and 5% magnesium stearate or compritol 888 (i.e. glycerol behenate)([0128], Table. 15). Thus teaching ethylcellulose: magnesium stearate a weight ratio of 2:1, the total content of lubricant (magnesium stearate) and polymer (ethylcellulose) is at least 80 wt. % relative to the total weight of the controlled release coating, and wherein the lubricant is present in in amount of at least 15 wt. % relative to the total weight of the controlled release coating (instant claims 108-110).
	Regarding the thickness of the coating layer (i.e. “a controlled release coating material, wherein the controlled release coating material has a weight, relative to the total weight of the coated particles, within the range of 13.0±3.0 wt.-%”), while BARTHOLOMAEUS  does not teaches an embodiment of slow release coating, the clearly suggest the combination of a wax and a polymer, preferably ethyl cellulose, and HABIB teaches slow-release coatings including ethylcellulose and magnesium stearate (10% and 5%, respectively) which is within the scope of the claim, the examiner maintains that it would have been prima facie obvious to vary and optimize the coating thickness based on the desired rate of release (i.e. release profile). For example, STAFFORD teaches release from film coated pellets (i.e. particle diameters ~250-2500 µm -- p. 348, Table 8.7) depends on four factors including (1) the film former used, (2) other components in the film coating, (3) the amount of film applied (film thickness), and (4) the application technology used (film structure) (p. 356, §3.5). And regarding the film thickness, STAFFORD teaches that “The film thickness of the coatings plays a very decisive role in all classes of film former.” And that “In the case of release-controlling coatings […] the release of the active substance can also be controlled through the film thickness (figure 8.49).” (p. 362, §3.5.5). Thus, it would have been prima facie obvious to adjust and optimize the release from a controlled-release coated pellet by varying the thickness of the controlled release coating material used.
	Furthermore, Borquest et al. teaches simulation of the release from multiparticulate system validated by a single pellet and dose release experiments clearly demonstrating that a multiparticulate pellet dosage form release can be optimized by computer simulation (see whole document). Particularly Borquest et al. teaches that “The model derived in this work results in a set of coupled ordinary differential equations. These are solved numerically, using a 5th order implicit ODEsolver. Parameter estimation is performed with a Gauss-Newton method, minimizing the residual sum of squares.” (p. 455, §2.4). And that “The model for predicting dose-release profiles could be of great value in optimising the performance of an existing formulation, as well as in the development of a new controlled-release pharmaceutical.” (last sentence of abstract). In view of the teachings of Borquest et al. it is clear that one of ordinary skill could have could have optimized the dose profile of a multiparticulate controlled release dosage form by (computer) simulation thereby simplifying said optimization.
	Traynor et al. teaches the influence of alcohol on the release of Tramadol from 24-h controlled release formulations during in vitro dissolution experiments, as discussed above and incorporated herein by reference.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce delayed/slow release pharmaceutical formulations containing 3-(3-dimethylamino-1-ethyl-3-methyl-propyl)phenol (i.e. Tapentadol) particle (Granules, spheroids, pellets or microcapsules) coated with  ethyl cellulose and a water-insoluble wax, as suggested by, BARTHOLOMAEUS, and further to make the Tapentadol formulations abuse-resistant, as suggested by Vosburg et al. that tamper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER, which tamper resistant technology is taught by MUHURI and HABIB, and specifically including the water-insoluble wax that is magnesium stearate, and to optimize the release from a controlled release multi-pellet formulation of Tapentadol per the teachings of Borquest et al. and/or STAFFORD.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
	Applicants argue that the formulation Example 1-1 achieves bioequivalence to the commercial tablet and includes significantly different properties from formulation Examples 1-2 and 1-3 which suggests nonobviousness (pp. 9-10).
	In response the examiner argues that HABIB clearly teaches examples including ethylcellulose and magnesium stearate within the scope of the 13.0±3.0 wt-% (10% ethylcellulose and 5% magnesium stearate), and the prior art makes very clear that the amount of coating in a dosage form having a controlled release coating would have been a results effective parameter e.g. STAFFORD teaches that “The film thickness of the coatings plays a very decisive role in all classes of film former.” And that “In the case of release-controlling coatings […] the release of the active substance can also be controlled through the film thickness (figure 8.49).” (p. 362, §3.5.5). The examiner further cites Ozturk et al.4 teaching different release profiles with different ethylcellulose coating thickness:

    PNG
    media_image4.png
    701
    435
    media_image4.png
    Greyscale

(see whole document, particularly p. 210).
	The examiner acknowledges Applicants argument directed at a reasonable expectation of success (p. 10,  but does not understand what exactly Applicants are suggesting would have been problematic given the maturity of the art pertaining to ethylcellulose coatings and coating technology in general.
	Applicants argument directed at the release profile (p. 10), is acknowledged, however the claimed release profile (instant claim 113) is very broad and is not seen to distinguish over the prior art which fairly suggests the same functional coating (i.e. ethylcellulose + magnesium stearate) having the same function (i.e. a release controlling coating).
	Applicants argument that DESHMUKH’s Example 12 is directed at an osmotically-driven dosage form containing a push-pull layer and is not relevant to instant claim 15, and the other examples of DESHMUKH (13, 15, 17 and 22) (p. 11, item A).
	In response the examiner cites Murtaza5 teaching that: “EC microparticles can be considered as miniosmotic pumps (8). The release kinetics for EC microparticles can be fine-tuned by altering osmolality of the dissolution medium or formulations and EC film mechanical characteristics by selecting appropriate EC molecular weights, EC substitution grades, coating weights, and pore formers.” (paragraph bridging pp. 12-13). Thus, Applicants argument does not appear to be consistent with the understanding in the prior art (also see, Ozturk et al., p. 206, item (d), cited above).
	The examiner acknowledges Applicants arguments of criticality and unexpected results (pp. 12-13) which are not considered persuasive because the release profile is not different from the prior art which fairly suggests the same structure and therefore the same functional results (e.g. the release profile). And given that the thickness of the coating was a known results effective parameter it would have been prima facie to optimize the coating thickness and therefore the weight percent as now claimed.
Conclusion
	Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-115 are pending and have been examined on the merits. Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-115 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619           



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited on Applicants IDS dated 11/27/2018, citation No. 280.
        2 Cited on Applicants IDS dated 11/27/2018, citation No. 30.
        3 Traynor et al., p. 885, col. 2, lines 10-12.
        4 Ozturk et al.; “Mechanism of Release from Pellets Coated with an Ethylcellulose-based film,” 1990, Journal of Controlled Release, Vol. 14, pp. 203-213.
        5 Murtaza, Ghulam; “Ethylcellulose Microparticles: A Review,” Acta Poloniae Pharmaceutica - Drug Research, Vol. 69 No. 1 pp. 11-22.